ORDER

PER CURIAM:
AND NOW, this 22nd day of October, 2004, upon consideration of the Report and Recommendations of the Disciplinary Board dated July 29, 2004, the Petition for Review and response thereto, it is hereby
ORDERED that Michael G. Bowen be and he is suspended from the Bar of this Commonwealth for a period of one year and one day, and he shall comply with all *101the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.